Notice of Pre-AIA  or AIA  Status

1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 18, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi et al. (U.S. Pub No. 2017/0303220 A1) in view of Kim et al. (U.S. Pub No. 2014/0029561 A1).


1. Sadeghi teaches a method comprising: sensing that at least one channel in an is clear in response to a strength of a signal received on the at least one channel being below a first threshold value [par 0095, 0165, An eNB may intend to transmit and/or receive on an unlicensed frequency band (e.g., channel). The eNB may monitor the unlicensed frequency band. The eNB may monitor the unlicensed frequency band until it becomes available. For example, when an eNB determines one or more PRBs are available for use and/or sharing, among other scenarios, the eNB may use those PRBs for DL and/or UL transmission. Available may include unused. One or more used PRBs may also be considered available for sharing, for example based on the properties of OFDM or based on expected interference being below a certain threshold], acquiring, at the base station, at least one channel in an unlicensed frequency band for a predetermined time interval wherein acquiring the a least one channel comprises acquiring the at least one channel in response to sensing that the at least one channel is clear [par 00117, 0291, An LTE-U session maybe a finite time period during which an eNB may use, intend to use, or reserve a channel. For example, an LTE-U session may begin when an eNB determines that a frequency band is free. An LTE-U session may begin when an eNB takes a frequency band. An LTE-U session may end when an eNB vacates a frequency band. An eNB may use (e.g., use all or a portion of) a BW during an LTE-U session (e.g., in each subframe of the LTE-U session). The BW may be a data BW. A data BW may be less than a full BW of the frequency band. An eNB may configure a data BW. An eNB may indicate a data BW to one or more WTRU. The eNB may deploy or operate one or more LAA cells or SCells which may be on the same or different unlicensed channels. An eNB may obtain a list of unlicensed channels on which it may monitor traffic. Such monitoring may enable the eNB or one or more LAA cells or SCell(s) to acquire the channel(s)], and scheduling, at the base station, the user equipments for uplink transmission on the at least one channel during the predetermined time interval [par 0047, Each of the eNode-Bs 160a, 160b, 160c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the uplink (UL) and/or downlink (DL), and the like].

 	In an analogous art Kim show receiving at a base station over a licensed frequency band requests for resources in an unlicensed frequency band from user equipments [par 0204, The processor (2313) of the base station device (2310) according to an exemplary embodiment of the present invention may transmit a PDCCH (Physical Downlink Control Channel), which includes scheduling information respective to a resource area of an unlicensed band, over a licensed band]; wherein scheduling the user equipments comprises scheduling the user equipments in response to receiving the requests, the scheduling being performed on a time division multiplexed basis so that the acquired channel is allocated to different user equipment during different portions of the time interval [par 0189- 0193, when transmitting a sequence respective to a downlink access slot, which is scheduled by the base station, the sequence may be selected from the downlink transmission specific sequence group. More specifically, in FIG. 20, one user equipment uniquely (or solely) uses the frequency band of an unlicensed band, and this may be more advantageously applied in case the frequency bandwidth of the unlicensed band is narrow. Since the OFDM method is used, when multiple user equipments are required to be supported, TDM may be applied herein.  At the starting portion (or beginning) of each access slot, as described above, a user equipment identifier and/or a sequence including an indicator notifying whether the current access slot corresponds to a downlink transmission specific access slot or an uplink transmission specific access slot. As shown in FIG. 20, two access slots are designated for one user equipment (UE1), and, therefore, a total of 3 user equipments may be supported. Herein, the number of access slots being included in the LTE-A subframe time length may be decided in accordance with the number of user equipment being multiplexed by using the TDM method].
 	Before effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Sadeghi and Kim because this provides a method and device for transmitting signals and more particularly, for transmitting information over a frequency band, such as an unlicensed band.


2. Sadeghi and Kim disclose the method of claim 1, Sadeghi fail to show wherein acquiring the at least one channel comprises transmitting a signal indicative of energy produced by a random signal or a preamble from the base station during a first portion of the predetermined time interval, wherein scheduling the at least one user equipment comprises scheduling the at least one user equipment during at least one second portion of the predetermined time interval subsequent to the first portion, and wherein scheduling the at least one user equipment comprises transmitting at least one message in a licensed frequency band indicating resources in the at least one second portion of the predetermined time interval that are allocated to the at least one user equipment (440) for transmission (325).
par 0105, 0106, generating and transmitting 4 SC-FDMA symbols (i.e., data portions) by using an OCC of length=4 (or spreading factor (SF)=4) in a single symbol sequence during 1 slot. Generating and transmitting 5 SC-FDMA symbols (i.e., data portions) by using an OCC of length=5 (or SF=5) in a single symbol sequence during 1 slot. In this case, 2 RS symbols (i.e., RS portions) may be used during 1 slot], wherein scheduling the at least one user equipment comprises scheduling the at least one user equipment during at least one second portion of the predetermined time interval subsequent to the first portion, and wherein scheduling the at least one user equipment comprises transmitting at least one message in a licensed frequency band indicating resources in the at least one second portion of the predetermined time interval that are allocated to the at least one user equipment (440) for transmission (325) [par 0192, As shown in FIG. 20, two access slots are designated for one user equipment (UE1), and, therefore, a total of 3 user equipments may be supported. Additionally, one access slot may have an area allocated for transmitting an ACK/NACK respective to the PUSCH (PUSCH-AN) or an area allocated for transmitting an ACK/NACK respective to the PDSCH (PDSCH-AN)].
	Before effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Sadeghi and Kim because this provides a method and device for transmitting signals and more particularly, for transmitting information over a frequency band, such as an unlicensed band.


4. Sadeghi and Kim disclose the method of claim 1, wherein acquiring the at least one channel comprises transmitting energy from the base station during a first portion of the predetermined time interval [Sadeghi par 0113, 0120, For example, a busy signal may generate energy in a time window used for CCA (e.g., 20 us) such that detection of an LTE-U transmission is enabled (e.g., by Wifi nodes in proximity). A busy signal maybe transmitted inside an operating BWof an LTE-U frequency band. A busy signal transmitted inside an operating BW of an LTE-U frequency band may enable a determination (e.g., by an, or another, LTE-U eNB or WTRU) that the LTE-U frequency band is in use. For example, one or more busy signal energy samples maybe received over an operating BW (e.g., an aligned operating BW) of an LTE-U channel].

9. Sadeghi defines a method comprising: transmitting, by user equipments over a licensed frequency band, a request for resources in an unlicensed frequency band receiving, at a base station over the licensed frequency band [par 0064, 0072, 0075, 0076 The PCell 218 and the SCell 220 may be aggregated. For example, one or more unlicensed SCells and zero or more licensed SCells maybe aggregated together with or without aggregation with the PCell 218. As another example, the PCell 218 and one or more of the SCells 220 may belong to an eNB. One or more WTRUs may synchronize with synchronization and/or reference signal transmissions. The synchronization and/or reference signal transmissions may be used or may be available during certain periods of time. An unlicensed channel or an LAA channel may include a band in unlicensed spectrum. A WTRU and/or an eNB may use an LAA channel for data such as DL and/or UL data. For example an LTE-U frequency band maybe used as or by an LAA SCell. An LAA SCell may support an uplink transmission. An LTE-U frequency band maybe used without assistance from a PCell in a licensed channel], the requests for resources in the unlicensed frequency band from user equipments; sensing that at least one channel is clear in response to a strength of a signal received on the at least one channel being below a first threshold value [par 0095, 0165, An eNB may intend to transmit and/or receive on an unlicensed frequency band (e.g., channel). The eNB may monitor the unlicensed frequency band. The eNB may monitor the unlicensed frequency band until it becomes available. For example, when an eNB determines one or more PRBs are available for use and/or sharing, among other scenarios, the eNB may use those PRBs for DL and/or UL transmission. Available may include unused. One or more used PRBs may also be considered available for sharing, for example based on the properties of OFDM or based on expected interference being below a certain threshold]; acquiring, at the base station at least one channel in an unlicensed frequency band for a predetermined time interval wherein acquiring the at least one channel comprises acquiring the at least one channel in response to sensing that the at least one channel is clear[par 00117, 0291, An LTE-U session maybe a finite time period during which an eNB may use, intend to use, or reserve a channel. For example, an LTE-U session may begin when an eNB determines that a frequency band is free. An LTE-U session may begin when an eNB takes a frequency band. An LTE-U session may end when an eNB vacates a frequency band. An eNB may use (e.g., use all or a portion of) a BW during an LTE-U session (e.g., in each subframe of the LTE-U session). The BW may be a data BW. A data BW may be less than a full BW of the frequency band. An eNB may configure a data BW. An eNB may indicate a data BW to one or more WTRU. The eNB may deploy or operate one or more LAA cells or SCells which may be on the same or different unlicensed channels. An eNB may obtain a list of unlicensed channels on which it may monitor traffic. Such monitoring may enable the eNB or one or more LAA cells orSCell(s) to acquire the channels)]; scheduling, at the base station, the user equipments for uplink transmission on the at least one channel during the predetermined time interval [par 0047, Each of the eNode-Bs 160a, 160b, 160c maybe associated with a particular cell (not shown) and maybe configured to handle radio resource management decisions, handover decisions, scheduling of users in the uplink (UL) and/or downlink (DL), and the like], performing uplink transmission by the user equipments in accordance with the scheduling [par 0076, For example an LTE-U frequency band may be used as or by an LAA SCell. An LAA SCell may support an uplink transmission. An LTE-U frequency band may be used without assistance from a PCell in a licensed channel].
 	Sadeghi fail to show wherein scheduling the user equipments comprises scheduling the user equipments in response to receiving the requests, the scheduling being performed on a time division multiplexed basis so that the acquired channel is allocated to different user equipment during different portions of the time interval; performing uplink transmission by the user equipments in accordance with the scheduling.
 	In an analogous art Kim show wherein scheduling the user equipments comprises scheduling the user equipments in response to receiving the requests [par 0094, 0189, A Scheduling Request (SR) is transmitted by a user equipment, which sends a request to be scheduled. More specifically, the sequence being transmitted by the base station may be selected from one of the sequences corresponding to a downlink transmission specific sequence group and an uplink transmission specific sequence group. More specifically, when transmitting a sequence respective to a downlink access slot, which is scheduled by the base station, the sequence may be selected from the downlink transmission specific sequence group. After receiving the corresponding sequence, by determining to which sequence group the corresponding sequence belongs, the user equipment may determine that the current access slot corresponds to a downlink access slot], the scheduling being performed on a time division multiplexed basis so that the acquired channel is allocated to different user equipment during different portions of the time interval; performing uplink transmission by the user equipments in accordance with the scheduling [par 0189- 0193, when transmitting a sequence respective to a downlink access slot, which is scheduled by the base station, the sequence may be selected from the downlink transmission specific sequence group. More specifically, in FIG. 20, one user equipment uniquely (or solely) uses the frequency band of an unlicensed band, and this may be more advantageously applied in case the frequency bandwidth of the unlicensed band is narrow. Since the OFDM method is used, when multiple user equipments are required to be supported, TDM may be applied herein.  At the starting portion (or beginning) of each access slot, as described above, a user equipment identifier and/or a sequence including an indicator notifying whether the current access slot corresponds to a downlink transmission specific access slot or an uplink transmission specific access slot. As shown in FIG. 20, two access slots are designated for one user equipment (UE1), and, therefore, a total of 3 user equipments may be supported. Herein, the number of access slots being included in the LTE-A subframe time length may be decided in accordance with the number of user equipment being multiplexed by using the TDM method].
 	Before effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Sadeghi and Kim because this provides a method and device for transmitting signals and more particularly, for transmitting information over a frequency band, such as an unlicensed band.


18. Sadeghi and Kim defines the base station of claim 15, wherein the transceiver is to transmit energy from the base station during a first portion of the predetermined time interval [Sadeghi par 0113, 0120, For example, a busy signal may generate energy in a time window used for CCA (e.g., 20 us) such that detection of an LTE-U transmission is enabled (e.g., by Wifi nodes in proximity). A busy signal maybe transmitted inside an operating BW of an LTE-U frequency band. A busy signal transmitted inside an operating BW of an LTE-U frequency band may enable a determination (e.g., by an, or another, LTE-U eNB or WTRU) that the LTE-U frequency band is in use. For example, one or more busy signal energy samples maybe received over an operating BW (e.g., an aligned operating BW) of an LTE-U channel].

23. Sadeghi displays User equipment comprising: a transceiver to transmit, over a licensed frequency band to a base station [par 0004, 0084, a wireless transmit/receive unit (WTRU) may establish a connection with a first cell on a licensed frequency band. The WTRU may receive a first downlink transmission. The first downlink transmission may be received from a second cell operating on an unlicensed frequency band. A sync signal may be used to acquire and/or maintain synchronization between WTRUs and eNBs for LTE-U operation. An LTE-type signal maybe transmitted as an LTE-U sync signal\, the first portion being distinctively associated with the first user equipment [par 0157, 0205, The eNB may allocate and/or transmit the data/control in PRBs that may include all or a portion of the PRBs in the PRB set. The eNB may transmit the busy signal in one or more remaining PRBs of the PRB set].
 	Sadeghi fail to show a request for resources for uplink transmission in an unlicensed frequency band, to show to receive scheduling information indicating a first portion of a predetermined time interval that is allocated to the user equipment for uplink transmission on at least one channel in the unlicensed frequency band, the first portion being distinctively associated with the first user equipment.
 	In an analogous art Kim show a request for resources for uplink transmission in an unlicensed frequency band [par 0185, Meanwhile, the base station may schedule a resource area of an uplink access slot within the unlicensed band], to show to receive scheduling information indicating a first portion of a predetermined time interval that is allocated to the user equipment for uplink transmission on at least one channel in the unlicensed frequency band, the first portion being distinctively associated with the first user equipment [par 0191, 0192, More specifically, in FIG. 20, one user equipment uniquely (or solely) uses the frequency band of an unlicensed band, and this may be more advantageously applied in case the frequency bandwidth of the unlicensed band is narrow. At the starting portion (or beginning) of each access slot, as described above, a user equipment identifier and/or a sequence including an indicator notifying whether the current access slot corresponds to a downlink transmission specific access slot or an uplink transmission specific access slot].
 	Before effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Sadeghi and Kim because this provides a method and device for transmitting signals and more particularly, for transmitting information over a frequency band, such as an unlicensed band.


25. Sadeghi and Kim creates the user equipment of claim 23, wherein the transceiver is to receive at least one message in a licensed frequency band indicating resources in the first portion of the predetermined time interval that are allocated to the user equipment for uplink transmission [Sadeghi, par 0185, A wireless transmit/receive unit (WTRU) may establish a connection with a first cell on a licensed frequency band. The one or more resource elements may correspond to a portion of one or more resource blocks of the downlink transmission from the second cell. The synchronization signal transmission may comprise a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a physical broadcast channel (PBCH), a cell-specific reference signal (CRS), a channel state information reference signal (CSI-RS), and/or a demodulation reference signal (DMRS)].

par 0064, 0072, 0075, 0076 The PCell 218 and the SCell 220 maybe aggregated. For example, one or more unlicensed SCells and zero or more licensed SCells may be aggregated together with or without aggregation with the PCell 218. As another example, the PCell 218 and one or more of the SCells 220 may belong to an eNB. One or more WTRUs may synchronize with synchronization and/or reference signal transmissions. The synchronization and/or reference signal transmissions may be used or may be available during certain periods of time. An unlicensed channel or an LAA channel may include a band in unlicensed spectrum. A WTRU and/or an eNB may use an LAA channel for data such as DL and/or UL data. For example an LTE-U frequency band may be used as or by an LAA SCell. An LAA SCell may support an uplink transmission. An LTE-U frequency band may be used without assistance from a PCell in a licensed channel],
Sadeghi fail to show wherein the transceiver is to receive information indicating a first portion of the predetermined time interval that is time-division-multiplexed with at least one second portion of the predetermined time interval allocated to at least one other user equipment for uplink transmission.
In an analogous art Kim show wherein the transceiver is to receive information indicating a first portion of the predetermined time interval that is time-division-multiplexed with at least one second portion of the predetermined time interval allocated to at least one other user equipment for uplink transmission[par 0189- 0193, when transmitting a sequence respective to a downlink access slot, which is scheduled by the base station, the sequence may be selected from the downlink transmission specific sequence group. More specifically, in FIG. 20, one user equipment uniquely (or solely) uses the frequency band of an unlicensed band, and this may be more advantageously applied in case the frequency bandwidth of the unlicensed band is narrow. Since the OFDM method is used, when multiple user equipments are required to be supported, TDM may be applied herein.  At the starting portion (or beginning) of each access slot, as described above, a user equipment identifier and/or a sequence including an indicator notifying whether the current access slot corresponds to a downlink transmission specific access slot or an uplink transmission specific access slot. As shown in FIG. 20, two access slots are designated for one user equipment (UE1), and, therefore, a total of 3 user equipments may be supported. Herein, the number of access slots being included in the LTE-A subframe time length may be decided in accordance with the number of user equipment being multiplexed by using the TDM method].
 	Before effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Sadeghi and Kim because this provides a method and device for transmitting signals and more particularly, for transmitting information over a frequency band, such as an unlicensed band.


4.    Claim(s) 5, 6, 8, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sadeghi et al. (U.S. Pub No. 2017/0303220 A1) in view of Kim et al. (U.S. Pub No. 2014/0029561 A1) in further view of Turtinen et al. (U.S. Pub No. 2013/0051358 Al).

5.    Sadeghi and Kim provides the method of claim 4, Sadeghi and Kim fail to show wherein scheduling the at least one user equipment comprises scheduling the at least one user equipment during at least one second portion of the predetermined time interval subsequent to the first portion.
 	In an analogous art Turtinen show wherein scheduling the at least one user equipment comprises scheduling the at least one user equipment during at least one second portion of the predetermined time interval subsequent to the first portion [Turtinen, par 0035, 0050, The sizes of the scheduled frequency blocks and the sensing periods may vary between the transmission time intervals, as deemed necessary by the network element. The communication controller circuitry 50 may further comprise a data part 56 that handles transmission and reception of payload data during uplink transmission opportunities of the communication apparatus (transmission) or reception of downlink data. The communication controller circuitry 50 may further comprise a sensing controller circuitry 54 configured to receive from the control part a scheduled time-frequency resource and an assigned sensing period. At the beginning of the scheduled time-frequency resource, the sensing controller circuitry 54 is configured to start a timer 58 counting the assigned sensing period and to configure the control part 52 to start scanning the time-frequency resource for a conflicting transmission. The control part 52 may then measure radio energy or attempt to detect a signal in the time-frequency resource. Upon detecting no conflicting transmissions in the time-frequency resource within the sensing period, the sensing controller circuitry 54 may trigger the data part 56 to start the uplink transmission in the remaining time-frequency resource (second portion). However, upon receiving from the control part a notification about the presence of a conflicting transmission, the sensing controller circuitry 54 may cancel the uplink transmission].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine Sadeghi, Kim, and Turtinen because this provides a method comprising: acquiring, in a terminal device of a cellular communication network, a scheduling message scheduling to the terminal device an uplink transmission.

Claim 6, Sadeghi, Kim, and Turtinen demonstrates the method of claim 5, wherein scheduling the at least one user equipment comprises transmitting at least one message in a licensed frequency band indicating resources in the at least one second portion of the predetermined time interval that are allocated to the at least one user equipment for transmission [Sadeghi par 0131, 0331, PRBs that may correspond to 5 MHz (e.g., according to a licensed LTE specification). In FIG. 4, the PRBs that maybe used for data transmission are shaded. The PRBs that may be allocated to busy signal transmission are not shaded. As shown, the first and last 4 PRBs may send a busy signal transmission. The middle 17 PRBs may be used for data transmission. Furthermore, the WTRU maybe given resources to attempt to connect to a neighboring cell (in a licensed band and/or in the unlicensed band, if the unlicensed band allows UL transmissions). Such resources can include a cell ID, Physical Random Access Channel (PRACH) parameters (preamble and resources), timing reference and possibly UL grant. The WTRU may enable information exchange by connecting to a neighboring cell in the licensed band. The serving cell may know the cell ID of the neighboring LAA SCell in the LAA channel. The serving cell may or may not know the appropriate licensed cell that is operated by the same eNB. The serving cell determine appropriate licensed cell based on a relationship between cell IDs of LAA SCells and their related license-band PCells].


8. Sadeghi, Kim, and Turtinen provide the method of claim 5, further comprising: receiving an uplink transmission from the at least one user equipment during the at least one second portion of the predetermined time interval [Sadeghi, par 0111, When a busy signal is transmitted in a portion of an OFDM symbol and one or more full OFDM symbols, one or more sample level signals maybe transmitted in the portion of the OFDM symbol and one or more LTE signals maybe transmitted in the one or more full OFDM symbols. When a busy signal is transmitted in a portion of an OFDM symbol and one or more full OFDM symbols, one or more sample level signals may be transmitted in the portion of the OFDM symbol and/or the one or more full OFDM symbols]



Response to Arguments

Applicant’s application has a filing date of February 4. 2015. Belghoul has a publication date of August 11, 2016, a filing date of February 3, 2016, and claims priority to a provisional application filed on February 6. 2015. Accordingly, Belghoul’s earliest priority date is February 6. 2015. which is after Applicant’s 

The applicant arguments are moot in view of newly rejected claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pratt U.S. Pub No. 2009/0046675.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468